Exhibit 10.9f
Execution
Version
AMENDMENT NO. 5
TO
SECOND AMENDED AND RESTATED LOAN AGREEMENT
          This AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED LOAN AGREEMENT
(this “Amendment”) is made and entered into as of the 13th day of March, 2009,
but shall be deemed to be effective as of the 30th day of December, 2008, by and
among NATIONAL DENTEX CORPORATION, a Massachusetts corporation (“Dentex”), its
Subsidiaries listed on the signature page(s) hereof (together with Dentex,
collectively the “Borrowers”), and BANK OF AMERICA, N.A. (the “Bank”).
Capitalized terms used herein without definition shall have the meaning ascribed
to them in the Loan Agreement (as defined below).
          WHEREAS, the Borrowers and the Bank are parties to that certain Second
Amended and Restated Loan Agreement dated as of November 7, 2006, as amended by
that certain Loan Modification Agreement dated as of March 29, 2007, that
certain Amendment to Second Amended and Restated Loan Agreement dated as of
October 24, 2007, that certain Amendment No. 2 to Second Amended and Restated
Loan Agreement dated as of May 9, 2008, that certain Consent and Amendment No. 3
to Second Amended and Restated Loan Agreement dated as of September 2, 2008, and
that certain Amendment No. 4 to Second Amended and Restated Loan Agreement dated
as of December 11, 2008 (collectively, as the same may be hereby and further
amended and in effect from time to time, the “Loan Agreement”), pursuant to
which the Bank has extended credit to the Borrowers on the terms set forth
therein;
          WHEREAS, the Borrowers have requested the Bank to modify the Loan
Agreement in certain respects;
          WHEREAS, the Bank is willing to modify the Loan Agreement in certain
respects as requested, on the terms and conditions set forth herein.
          NOW, THEREFORE, in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
          1. Amendment to Section 4(j) of the Loan Agreement (“Consolidated
EBITDA”). Section 4(j) of the Loan Agreement is hereby amended by inserting,
immediately after the word “GAAP” in the first sentence thereof, the following:
“plus, to the extent deducted in determining Consolidated Net Income for such
fiscal period, one-time non-recurring expenses, not to exceed $7,000,000

-1-



--------------------------------------------------------------------------------



 



in the aggregate, which are directly related to non-cash goodwill impairment
charges”.
          2. Effective Dates and Conditions to Effectiveness. The amendments
contained herein shall be effective upon the receipt by the Bank of (i) a
counterpart signature page to this Amendment duly executed and delivered by each
of the Borrowers; (ii) a certificate, certified by a duly authorized officer of
each Borrower to be true and complete as of the date hereof, (a) attaching a
copy of records of all corporate action taken by such Borrower to authorize the
execution and delivery of this Amendment, and the performance of all of its
agreements and obligations hereunder, (b) certifying that its charter and bylaws
have not been amended since last delivered to the Bank, and (c) certifying as to
its good standing in its jurisdiction of incorporation or organization; and
(iii) a fee in the amount of $25,000 in respect of the Bank’s modification of
the credit facilities contained in the Loan Agreement as set forth herein.
          3.   Representations and Warranties. Each of the Borrowers represents
and warrants as follows:
          (a) The execution and delivery of this Amendment and the performance
of each of this Amendment and the Loan Agreement, as amended as of the date
hereof, are within the corporate power and authority of such Borrower and have
been or will be authorized by proper corporate proceedings, and do not
(i) require any consent or approval of the stockholders of such Borrower,
(ii) contravene any provision of the charter documents or by-laws of such
Borrower or any law, rule or regulation applicable to such Borrower, or
(iii) contravene any provision of, or constitute an event of default or event
which, but for the requirement that time elapse or notice be given, or both,
would constitute an event of default under, any other material agreement,
instrument or undertaking binding on such Borrower.
          (b) This Amendment and the Loan Agreement, as amended as of the date
hereof, and all of the terms and provisions hereof and thereof are the legal,
valid and binding obligations of such Borrower enforceable in accordance with
their respective terms except as limited by bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the enforcement of creditors’
rights generally, and except as the remedy of specific performance or of
injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.
          (c) Except with respect to filings with the U.S. Securities and
Exchange Commission, the execution, delivery and performance of this Amendment,
as of the date hereof, do not require any approval or consent of, or filing or
registration with, any governmental or other agency or authority, or any other
party.
          (d) Except as set forth on Schedule I attached hereto, each of the
representations and warranties of the Borrowers contained in the Loan Agreement
(after giving effect to this Amendment) or in any document or instrument
delivered

-2-



--------------------------------------------------------------------------------



 



pursuant to or in connection with the Loan Agreement are true and correct in all
material respects as of the date hereof with the same effect as if made on and
as of the date hereof (except to the extent of changes resulting from
transactions contemplated or permitted by the Loan Agreement and changes
occurring in the ordinary course of business which singly or in the aggregate do
not create a Material Adverse Effect, and to the extent that such
representations and warranties relate expressly to an earlier date).
          (e) After giving effect to this Amendment, no Default or Event of
Default under the Loan Agreement has occurred and is continuing.
          4.   Ratification, etc. Except as expressly amended hereby, the Loan
Agreement, the other Loan Documents and all documents, instruments and
agreements related thereto are hereby ratified and confirmed in all respects and
shall continue in full force and effect. Each Borrower hereby affirms all of its
obligations under the Loan Agreement and under each of the other Loan Documents
to which it is a party and hereby affirms its absolute and unconditional promise
to pay to the Bank the Loans and all other amounts due under the Loan Agreement
(as amended hereby) and the other Loan Documents. This Amendment and the Loan
Agreement shall hereafter be read and construed together as a single document,
and all references in the Loan Agreement or any related agreement or instrument
to the Loan Agreement shall hereafter refer to the Loan Agreement as amended by
this Amendment.
          5.   Governing Law. This Amendment and the rights and obligations of
the parties hereunder shall be deemed to be a document executed under seal and
shall be construed and interpreted in accordance with the laws of the
Commonwealth of Massachusetts (excluding the laws applicable to conflicts or
choice of law).
          6.  Delivery By Facsimile Or Other Electronic Transmission. This
Amendment, to the extent signed and delivered by means of a facsimile machine or
other electronic transmission in which the actual signature is evident, shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto, each other party hereto or thereto shall re-execute original forms
hereof and deliver them to all other parties. No party hereto shall raise the
use of a facsimile machine or other electronic transmission in which the actual
signature is evident to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a
facsimile machine or other electronic transmission in which the actual signature
is evident as a defense to the formation of a contract and each party forever
waives such defense.
          7. Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which

-3-



--------------------------------------------------------------------------------



 



when so executed and delivered shall be an original, but all of which
counterparts taken together shall be deemed to constitute one and the same
instrument.

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of
March 13, 2009, with the understanding that this Amendment shall be deemed to be
effective as of December 30, 2008.

              NATIONAL DENTEX CORPORATION    
 
           
 
  By:   /s/ Richard F. Becker, Jr.    
 
  Name:  
 
Richard F. Becker, Jr.    
 
  Title:   Executive Vice President and Treasurer    
 
            GREEN DENTAL LABORATORIES, INC.,    
 
           
 
  By:   /s/ Richard F. Becker, Jr.    
 
  Name:  
 
Richard F. Becker, Jr.    
 
  Title:   Assistant Treasurer    
 
            KELLER GROUP, INCORPORATED    
 
           
 
  By:   /s/ Richard F. Becker, Jr.    
 
  Name:  
 
Richard F. Becker, Jr.    
 
  Title:   Assistant Treasurer and Assistant Secretary    
 
            KELLER LABORATORIES, INCORPORATED — MIDWEST    
 
           
 
  By:   /s/ Richard F. Becker, Jr.    
 
  Name:  
 
Richard F. Becker, Jr.    
 
  Title:   Assistant Treasurer and Assistant Secretary    
 
            KELLER LABORATORIES, INC. — SOUTHEAST    
 
           
 
  By:   /s/ Richard F. Becker, Jr.    
 
  Name:  
 
Richard F. Becker, Jr.    
 
  Title:   Assistant Treasurer and Assistant Secretary    

Amendment No 5 Borrower Signature Page

 



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A.,     as the Bank      
 
  By:   /s/ Richard J. MacDonald    
 
  Name:  
 
Richard J. MacDonald    
 
  Title:   Vice President    

Amendment No 5 Bank Signature Page

 